Citation Nr: 1108527	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  06-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to December 29, 2006.

(The Board is issuing a separate decision on the issue of entitlement to vocational rehabilitation (Chapter 31) benefits in the form of financial assistance in obtaining technical certification needed for employment in a particular field.)  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to September 1972 and from March 1978 to June 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2009, the Board remanded the present matter for due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

In the prior remand, the Board characterized one issue on appeal as entitlement to an earlier effective date for the assignment of the 50 percent rating for PTSD and the RO issued a statement of the case on that issue.  However, because the Veteran's appeal originated from the March 2006 rating decision that granted service connection, he is actually appealing the original assignment of a disability evaluation following an award of service connection.  Thus, the claim actually involves the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established). 

The Veteran's ratings were increased during the course of the appeal; however, the claim for higher rating for PTSD remains before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue on appeal does not include the question of entitlement to an earlier effective date for the ratings assigned subsequent to the initial rating action on appeal.  The claim is as noted on the title page.  

FINDING OF FACT

The Veteran's PTSD is manifested by social withdrawal, occupational impairment due to anxiety and impaired concentration, olfactory hallucinations, and restricted affect but not obsessional rituals, impaired speech, impaired ability to function, episodes of violence, loss of contact with reality, persistent suicidal ideation, disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain relationships or employment.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Additionally, VA has obtained service treatment records and vocational rehabilitation records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  VA also afforded the appellant an examination which is adequate for rating purposes:  the examiner reviewed the claims file, elicited a medical history from the Veteran, and conducted the appropriate examination, and the Veteran has not contended that the examination was inadequate.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

Thus, the Board finds VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

Prior to December 29, 2006, the Veteran's service-connected psychiatric disability, currently diagnosed as PTSD, is rated at 30 percent under Diagnostic Code (DC) 9411.  Under the rating criteria for mental disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood, due to symptoms such as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence documents the Veteran and his spouse's endorsement of symptoms including intrusive thoughts and images which impair his ability to focus, flashbacks, monthly olfactory hallucinations, hypervigilance, avoidance, feelings of estrangement and detachment from others, sleep disturbance, irritability, outbursts of anger, and exaggerated startle response.  The records also reflect that the Veteran is married and works full time.  He has indicated that he has good relationships with his wife and son, though he does not have any close friends or outside support.  He has consistently denied homicidal ideation and generally denied suicidal ideation, though he did report "vague passing" suicidal thoughts in June and September 2005.     

A February 2006 VA examination record reflects the Veteran's history that he worked full-time and that he had never been "written up" at work.  However, he did report ongoing difficulties on the job due to anxiety.  The Veteran explained that he did not like to be around people and that he became very nervous when people came up behind him or tried to talk to him.  He indicated that if people were around, he had to put all his concentration on them so he would stop working and try to be courteous.  As a result, he sometimes only got some of his work done, which required him to work "off the clock" to catch up.  The Veteran estimated that he worked an extra 20 to 30 hours each week to stay caught up.  The Veteran also reported that he had a "pretty good" relationship with his wife, though he often took his anger and trust issues out on her, resulting in frequent verbal altercations and snapping at his wife.  He indicated that, in the past, he had become so upset that he had thrown things and slammed things.  He denied physical abuse.  He added that his problems with anger and mistrust resulted in him distancing himself from his wife emotionally.  He denied any close friends and reported that he only peripherally associated with co-workers and people at the Veteran's Center.  Examination revealed that the Veteran was alert and fully oriented, with good hygiene and normal speech.  Affect was slightly dysthymic and restricted in range.  The Veteran denied current suicidal or homicidal ideation, though he did report passive thoughts of death approximately two weeks early.  He denied any plan or intent to harm himself at that time or currently however.  The examiner indicated that the Veteran's thought processes appeared generally intact, though the Veteran did report olfactory hallucinations of smelling smoke and gunpowder and occasional auditory and visual hallucinations congruent with his history of traumatic events.  Thought processes were generally linear and coherent, and there was no evidence that the Veteran was responding to internal stimuli.  Insight and judgment appeared relatively intact.  The Veteran reported that he was able to independently complete his activities of daily living.  The examiner indicated that, despite medication management and therapy, the Veteran continued to present with symptoms of significant anxiety and depression.  The examiner also indicated that the Veteran appeared to have moderate impairment in occupational and socially functioning due to the Veteran's PTSD.  The examiner assigned a global assessment of functioning (GAF) score of 60, which corresponds to moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

A February 2006 letter from a former treating medical professional reflects findings that the Veteran was significantly affected by his PTSD symptoms, which included impulse control difficulty, rage issues, and trust issues.  See February 2006 Coulter letter.  In May 2006, the same medical professional submitted a form on which he reported that the Veteran had a GAF score of 40, which corresponds to some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See also the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); 38 C.F.R. § 4.130.  

An October 2006 vocational rehabilitation record reflects findings that the Veteran had "serious" negative symptoms of PTSD, including poor concentration and short-term memory, depression and apathy, poor communication, anger/rage, loss of interest and motivation, anxiety hypervigilance, and isolation.  Vocational rehabilitation records also reveal findings that the Veteran's had a non-serious employment handicap due to his service-connected disabilities.    

After review of the evidence, the Board finds that a 50 percent rating is warranted for the entire appellate period, based on the evidence of social withdrawal, occupational impairment due to anxiety and impaired concentration, olfactory hallucinations, and restricted affect.  A rating higher than 50 percent is not warranted, however.  Initially, the Board notes that the evidence dating during this period reflects the assignment of GAF scores of 40 and 60 and assessments of moderate and "serious" impairment due to PTSD.  GAF scores and examiners' assessments of the severity of the condition, must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the Veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

In this case, the Veteran's symptomatology does not more nearly approximate the disability picture contemplated by a rating in excess of 50 percent for PTSD.  There is no evidence of obsessional ritual, inability to function, impaired speech, panic attacks, periods of violence, disorientation, or neglect of personal hygiene and appearance, and although the Veteran reports having episodes of anger and a medical professional determined that he had impulse control "issues," he is able to control that anger without episodes of violence.  The Board acknowledges that the Veteran has reported olfactory hallucinations.  These hallucinations are not "persistent," however, and the Veteran is consistently able to control his behavior and maintain contact with reality.  The Board further acknowledges that the Veteran has reported suicidal ideation and occupational and social impairment.  He is able to maintain a good relationship with his wife and to continue working full-time, however, and although he has indicated that he has suicidal thoughts, these thoughts are "passing," and are not associated with intent or plan.  In sum, after consideration of all the evidence, the Board finds that a 50 percent rating, but no higher, is warranted for the entire appellate period.


ORDER

A 50 percent rating, but no higher, for PTSD is granted for the period prior to December 29, 2006, subject to statutory and regulatory provisions governing the payment of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


